Exhibit 99.1 AlphaMetrix WC Diversified Fund— MT0041 (A Cayman Islands Exempted Limited Liability Company) Financial Statements as of and for the Three Months Ended March31, 2010 (Unaudited) ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF FINANCIAL CONDITION (UNAUDITED) MARCH 31, 2010 (Expressed in U.S. dollars) ASSETS Equity in commodity trading account at clearing broker: Cash $ Investments, representing Unrealized appreciation on open futures contracts, net Unrealized appreciation on open forward currency contracts, net Cash at bank Total Assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Equity in commodity trading account at clearing broker: Options on futures contracts (proceeds: $17,865) $ Redemptions payable Total Liabilities SHAREHOLDERS’ EQUITY Total Liabilities and Shareholders' Equity $ See notes to financial statements. -2- ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF FINANCIAL CONDITION (UNAUDITED) MARCH 31, 2010 (Expressed in U.S. dollars) Number of Contracts Fair Value Percentage of Shareholders' Equity Long positions: Domestic Future option contracts Index (cost basis: $18,375) 43 $ % Futures contracts Agriculture Energy Index Interest Metal Currency Forward currency contracts Forwards ) ) Foreign Futures contracts Index Interest Metal Total long positions Short positions: Domestic Future option contracts Index (proceeds: $36,240) 43 ) ) Futures contracts Agriculture Energy 94 Interest ) ) Currency Forward currency contracts Forwards Foreign Futures contracts Agriculture 85 ) ) Index 1 ) ) Interest Metals ) ) Total short positions Investments - At Fair Value $ % See notes to financial statements. -3- ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2010 (Expressed in U.S. dollars) INVESTMENT INCOME Interest income $ Total income EXPENSES: Trading costs Bank fees Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain (loss) from: Investments Foreign currency transactions ) Net increase (decrease) in unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities denominated in foreign currencies Net realized and unrealized gain (loss) on investments and foreigncurrency ` Net increase (decrease) in net assets resulting from operations $ See notes to financial statements. -4- ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF CHANGES IN NET ASSETS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2010 (Expressed in U.S. dollars) Changes in net assets from operations: Net investment loss $ ) Net realized gain (loss) from investments and foreign currency transactions Net increase (decrease) in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies Net increase (decrease) in net assets resulting from operations Changes in net assets from capital transactions: Proceeds from issuance of shares to investors Redemptions of shares by investors ) Net increase (decrease) in net assets resulting from capital transactions ) Increase (decrease) in net assets ) NET ASSETS — January 1, 2010 NET ASSETS — March 31, 2010 $ See notes to financial statements. -5- ALPHAMETRIX WC DIVERSIFIED FUND— MT0041 (A Cayman Islands Exempted Limited Liability Company) NOTES TO THE FINANCIAL STATEMENTS AS OF AND FOR THE THREE MONTHS ENDED MARCH31, 2010 (UNAUDITED) 1. ORGANIZATION AND STRUCTURE AlphaMetrix WC Diversified Fund— MT0041 (the “Master Fund”) was incorporated on December22, 2008 in the Cayman Islands as an exempted company with limited liability. The Master Fund was created to serve as the trading entity managed by Winton Capital Management Ltd. (the “Trading Advisor”) pursuant to its Diversified Program (the “Program”). The Program is systematically trading over numerous futures markets including grains, metals, softs, energies, meats, and financials. Trend-following in nature, the firm’s system uses technical analysis to identify market trends. The strategy consists of a multiple of systems – four long-term models and one short-term model. Pursuant to a Trading Agreement Assignment dated January 2, 2009 (the “Agreement”), all positions owned by AM Trading SPC-Segregated Portfolio 41 (the predecessor trading entity managed by the Trading Advisor) were assigned to the Master Fund. Positions were transferred (at their transfer date fair value and original cost) by the broker to the Master Fund on January 2, 2009. AM Trading SPC-Segregated Portfolio 41 was incorporated on October 10, 2005, in the Cayman Islands as a segregated portfolio company with limited liability and began trading October1, 2007. The Master Fund and other separately incorporated offshore investment vehicles (“Other Master Funds”), is one of the investment vehicles available under the AlphaMetrix Managed Account Platform (the “Platform”). The Master Fund and the Platform are sponsored by AlphaMetrix,LLC (the “Sponsor” or “AlphaMetrix”) as a means of making available to qualified high-net-worth individuals and institutional investors (including fund of hedge funds) (“Investors”) a variety of third-party professional managed futures and foreign exchange advisors (“Advisors”). The Trading Advisor is not affiliated with the Sponsor. Effective January 1, 2010, AlphaMetrix Managed Futures III LLC (AlphaMetrix WC Diversified Series), a segregated series of AlphaMetrix Managed Futures III LLC, a Delaware Series Limited Liability Company (the “WC Series”), began investing in the Master Fund. AlphaMosaic (US)LLC, a Delaware SeriesLimited Liability Company (the “U.S. Platform”), and AlphaMosaic SPC, a Cayman Islands Segregated Portfolio Company (the “Offshore Platform”) also serve as feeder funds for the Platform and invest substantially all of the assets of their respective segregated portfolios (each a “Fund”) in the Master Fund or Other Master Funds. AlphaMosaic (US) LLC - Cell No. 41, a separate series of the U.S. Platform and AlphaMosaic SPC - SP 41 Segregated Portfolio, a segregated portfolio of the Offshore Platform, (with WC Series, collectively, the “Feeder Funds”) each invest in the Master Fund. Subscriptions and redemptions into the Feeder Funds and the corresponding transactions with the Master Fund are governed by the WC Series, U.S. Platform and Offshore Platform’s respective Confidential Offering Memorandum. The Master Fund is managed by its Board of Directors. The Directors have delegated the day-to-day operations of the Master Fund to service providers, including the Sponsor and the Master Fund’s -6- administrator. There are no service contracts, existing or proposed, between the Master Fund and any Director. The Sponsor was formed in May 2005 and its office is located in Chicago, Illinois. The Sponsor is registered with the U.S. Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator and commodity trading advisor, with the Securities and Exchange Commission (“SEC”) as a Registered Investment Advisor (“RIA”), and is a member of the National Futures Association (“NFA”). The Master Fund has appointed the Sponsor, under the terms of a trading management agreement (the “Trading Management Agreement”), to manage, with wide discretionary powers, the portfolio of the Master Fund. Under the Trading Management Agreement, the Directors have delegated to the Sponsor full authority in respect of all matters relating to the investment and portfolio management of the Master Fund. Pursuant to the Trading Management Agreement, the Directors have also delegated to the Sponsor authority to select the administrator for the Master Fund.The Trading Management Agreement will continue and remain in force until terminated by either the Sponsor or the Master Fund upon not less than thirty (30) days’ prior written notice. In certain circumstances (for example, the insolvency of either party or in the event all trading for the Master Fund by the Trading Advisor is suspended), the Trading Management Agreement may be terminated immediately by either party. The Master Fund and the Sponsor have entered into a contract (the “Trading Agreement”) with the Trading Advisor pursuant to which the Master Fund’s trading accounts are managed, subject to rights of termination, by the Trading Advisor in accordance with its Program. The Trading Advisor may alter its Program (including its trading systems and methods and including the addition and/or deletion of any financial interests or contracts traded in the Master Fund’s trading accounts), provided that the Trading Advisor provides prior notice to the Master Fund and the Sponsor of any material change to the Trading Advisor’s Program. From time to time, the Trading Advisor (or its affiliates) may manage additional accounts, and these accounts will increase the level of competition for the same trades desired for the Master Fund, including the priorities of order entry. There is no specific limit as to the number of accounts the Trading Advisor (or its affiliates) may manage. In addition, the positions of all of the accounts owned or controlled by the Platform’s Trading Advisors (or their affiliates) are aggregated for the purposes of applying speculative position limits. Pursuant to the Trading Agreement, the Trading Advisor’s management and incentive fees are calculated, recorded, and allocated to the Investors in the Feeder Funds in accordance with the WC Series, U. S. Platform and the Offshore Platform’s respective Confidential Offering Memorandum. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting records of the Master Fund are maintained in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Following is a summary of significant accounting policies consistently followed in the preparation of the Master Fund’s financial statements. Cash— The Master Fund holds various currencies at the Clearing Broker, of which approximately $86,693,632 is held in U.S. Dollars (“USD”). The non-USD. currencies fluctuate in value on a daily basis relative to the U.S. Dollar.On March 31, 2010, the Master Fund held positive currency positions of Australian Dollars, Canadian Dollars, Swiss Francs, Euros, British Pounds, Hong Kong Dollars, Japanese Yen, South Korean Won, Swedish Krona, Singapore Dollars, South African Rand, and USD at the Clearing Broker. The Series held negative currency positions in New Zealand Dollars. A portion of this cash is restricted cash required to meet maintenance margin requirements. -7- Cash deposits with the Clearing Broker as of March 31, 2010 included restricted cash for margin requirements of $31,296,877. This cash becomes unrestricted if the underlying positions to which it is applicable are liquidated. Further, the Master Fund also holds cash in a USD Commercial Bank Account. Cash held in the commodity trading account at clearing broker consists of either cash maintained in the custody of the broker, a portion of which is required margin for open positions, or amounts due to/from the broker for margin or unsettled trades.Further, the Master Fund also holds cash in a USD commercial bank account. Valuation and Income Recognition Futures and Options on Futures Contracts— Futures and options on futures contracts are recorded on the trade date. The difference between the original contract amount and the fair value of futures contracts purchased or sold is reflected as unrealized appreciation/(depreciation) on open contracts. Options on futures contracts are reflected in investments at fair value. The difference between the premiums paid or received on open options on futures contracts and fair value of such options is recorded as unrealized appreciation/(depreciation) on open contracts. The fair value of futures and options on futures contracts is based upon daily exchange settlement prices. The realized gain or loss is determined on the settlement of intraday trades first and then by the first-in-first-out (“FIFO”) method. Forward Currency Contracts— Forward currency contracts are recorded on the trade date. The difference between the original contract amount and fair value of the open forward contract is reflected as unrealized appreciation/(depreciation) on open contracts. Realized gain or loss is recognized when the open contract is closed on its settlement date. Fair value of forward contracts is based on closing prices as of the last day of the reporting period. Foreign Currency Transactions— The Master Fund’s financial statements are denominated in USD. However, foreign currency forward contracts and non-U.S. futures interests are denominated in currencies other than USD. Assets and liabilities denominated in currencies other than the USD are translated into USD at the rates in effect at the close of business on the last business day of the reporting period. The Master Fund does not separate the results of operations resulting from changes in foreign exchange rates on investments from fluctuations arising from changes in the fair value of investments held on the Statement of Operations. Such fluctuations are included with the unrealized appreciation on open contracts, net.For the three months ended March 31, 2010, the loss from translation was $48,318. Trading Costs — Trading costs generally consists of brokerage commissions, brokerage fees, clearing fees, exchange and regulatory fees, and transaction and NFA fees.Fees vary by type of contract for each purchase and sale or sale and purchase (round turn) of a futures contract. Commissions are paid on each individual purchase and sale transaction. Trading costs are allocated among the Feeder Funds based upon ownership capital. Income Taxes— The Master Fund follows the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification(“ASC”) Topic 740, Income Taxes (“ASC 740”), (formerly FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109), relating to accounting for uncertainty in income taxes.ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements. ASC 740 requires the evaluation -8- of tax positions taken in the course of preparing the tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax benefits of positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current period.As of March 31, 2010, the Master Fund recognized no liability in connection with ASC 740. The Master Fund is subject to U.S. Federal, state and local or non-US income tax examinations by tax authorities for all tax years since inception. No provision has been made in the accompanying financial statements for U.S. federal or state income taxes as each of the Master Fund’s investors is individually responsible for reporting income or loss based on such investor’s share of the Master Fund’s income and expenses as reported for income tax purposes. Use of Estimates— The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Indemnifications— The Sponsor and Directors are indemnified against certain liabilities arising out of the performance of their duties for the Master Fund. In addition, in the normal course of business, the Master Fund enters into contracts with vendors and others that provide for general indemnifications. The Master Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Master Fund. However, the Master Fund expects the risk of loss to be remote. Fair Value Measurements and Disclosures —The Master Fund’s investments are stated at fair value in accordance with FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”) (formerly Statement of Financial Accounting Standards No.157, Fair Value Measurement). ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. ASC 820 also emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and sets out a fair value hierarchy with the highest priority being quoted prices in active market. Under ASC820, fair value measurements are disclosed by level within that hierarchy, as follows: Level1— Values for investments classified as Level1 are based on unadjusted quoted prices for identical investments in an active market. Since valuations are based on quoted prices that are readily accessible at the measurement date, valuation of these investments does not entail a significant degree of judgment. Level2— Values for investments classified as Level2 are based on quoted prices for similar investments in an active or non-active markets for which all significant inputs are observable either directly or indirectly. Level2 inputs may also include discounts related to restrictions on the investments. Level3— Values for securities categorized as Level3 are based on prices or valuation techniques that require inputs that are both significant to the fair value and unobservable, including valuations by the Sponsor or custodian in the absence of readily ascertainable market values. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to fair value. -9- In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (ASU No. 2010-06), which amends ASC 820, adding new requirements for disclosures for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures. ASU No. 2010-06 is effective for periods beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010. The adoption of ASU No. 2010-06 did not have a significant impact on the Master Fund’s disclosures. The inputs or methodologies used for valuing investments are not necessarily indicative of the risk associated with investing in those -10- Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Significant Other Significant Fair Value at Identical Investments Observable Inputs Unobservable Inputs Description March 31, 2010* (Level 1) (Level 2) (Level 3) Assets Future option contracts Index $ $ $
